DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In responding to applicant's amendment filed 08/25/2021 claims 1, 3, 4 have been amended, claim 2 has been canceled.  Claim 7 has been added.
Response to Remark
In response to Applicant’s amendment and remark filed 08/25/2021, have been considered but are moot in view of new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated over Fushimi et al. (US 2004/0114935).
With respect to claim 1, Fushimi et al. ‘935 shows and discloses a laser device (Fig 1-6) comprising: a laser oscillator that generates a laser beam (Fig 1-6:LD; See also Fig 7-9); a condenser lens that condenses the laser beam emitted from the laser oscillator(Fig 1-6: 2 condenser lens);  a transmission fiber including at least (i) a core that transmits a part of the laser (Fig 1-6: core 3c of fiber 3 transmits a part of the laser beam condensed by the condenser lens 2)  and (ii) a cladding provided around the core (Fig 1-6: cladding 3b around the core 3c); a lens driving unit that automatically adjusts a position of the condenser lens to reduce a first light intensity of a first part of the laser beam incident on the cladding (Fig 1-6: 6/7 controller/actuator adjust lens 2 to reduce light on cladding region 3b and adjusted to the center/core; See also Section [043-047]; See also Fig 7-9 and its related sections); and a reflection light monitor that detects a second light intensity of a second part of the laser beam when the laser beam is incident on a laser beam incident part of the transmission fiber, the second light intensity including a third light intensity of a third part of the laser beam reflected or scattered at the laser beam incident part (Fig 1-6: 5 a reflection light monitor 5 that detects a second light intensity “after condenser lens 2”  of the laser beam when the laser beam is incident part of the fiber 3, the second light intensity including a third light intensity of a third part of the laser beam reflected or scattered “reflected from mirror cladding 3b”), wherein the lens driving unit adjusts the position of the condenser lens to reduce the second light intensity detected by the reflection light monitor (Fig 1-6: where the lens driving unit 6/7 adjust position of the condenser lens 2 to reduce the light intensity “reflected from mirror cladding 3b” detected by the reflection light monitor 5 so that light more focus to the center/core; See also Section [043-047, 051]; See also Fig 7-9).

With respect to claim 7, Fushimi et al. ‘935 shows and discloses a laser device (Fig 1-6) comprising: a laser oscillator that generates a laser beam (Fig 1-6: LD; See also Fig 7-9); a condenser lens that condenses the laser beam emitted from the laser oscillator (Fig 1-6: 2 condenser lens); a transmission fiber including at least (i) a core that transmits a part of the laser (Fig 1-6: core 3c of fiber 3 transmits a part of the laser beam condensed by the condenser lens 2) and (ii) a cladding provided around the core (Fig 1-6: cladding 3b around the core 3c); a lens driving unit that automatically adjusts a position of the condenser lens to reduce a light intensity of the laser beam incident on the cladding (Fig 1-6: 6/7 controller/actuator adjust lens 2 to reduce light on cladding region 3b and adjusted to the center/core; See also Section [043-047]; See also Fig 7-9 and its related sections); and a reflection light monitor that detects a light intensity of the laser beam when the laser beam is incident on a laser beam incident part of the transmission fiber, wherein the lens driving unit adjusts the position of the condenser lens to reduce the light intensity detected by the reflection light monitor (Fig 1-6: 5 a reflection light monitor that detects a light intensity of the laser beam, when the laser beam is incident part of the fiber 3 “cladding and/or core via reflection”, where the lens driving unit 6/7 to reduce the light intensity detected by the reflection light “on the cladding mirror coating” detected by the reflection light monitor 5 so that light more focus to the center/core; See also Section [043-047, 051]).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fushimi et al. (US 2004/0114935) in view of Usuda (US 2018/0026425).


With respect to claim 5, the claim further requires wherein the lens driving unit adjusts the position of the condenser lens to compensate a shift of a focal position of the laser beam due to thermal lens effect due to temperature rise in the laser device.  Fushimi et al. ‘935 did not explicitly state the above.  However, it is well-known to one skill in the art the known use of temperature adjust device in adjusting condenser lens due to thermal rise in the laser device.
 Usuda ‘425 of analogous art shows and discloses a laser oscillator comprising condenser lens being control by driver, where condenser lens would be adjust due to change of temperature in the laser device (Abstract; Fig 3, 4: 202, 1102; Sections [006-013]).  Therefore before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide Fushimi et al. ‘935 the driving unit adjusting lens due to temperature as taught or suggested by Usuda ‘425, for the benefit using known technology/technique in adjust/affecting light output.
With respect to claim 6, Fushimi et al. ‘935 in view of Usuda ‘425 shows and discloses wherein the laser oscillator includes a plurality of laser modules that emits laser beams having different wavelengths with each other, and a beam synthesizer that synthesizes a plurality of laser beams having different wavelengths with each other emitted from the plurality of laser modules to emit one laser beam (Section [002] lasers plurality of wavelengths to one laser beam to fiber core 302c; Fig 3-5).

8.	Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Fushimi et al. (US 2004/0114935).
With respect to claim 8, Fushimi et al. ‘935 shows and discloses wherein the lens driving unit calculates a light intensity detected in proportional to the output of the laser beam emitted (Fig 1-9, Section [043-047, 051] controller calculate and adjust driving unit 6/7 to adjust condenser lens 5 based on amount of reflect light on peripheral cladding to more central core ).  The claim further requires an output light monitor that detects a light intensity of the laser beam emitted from the laser oscillator.  Fushimi et al. ‘935 (Fig 1-6) did not shows the above.  However, since the claim only require an additional light monitor for the laser oscillator - one skill in the art would recognize the well-known use of a detector in detecting light intensity output from the LD, for the benefit of control/display/or adjust its intensity for intended use. Also, in a different embodiments Fushimi et al. ‘935 did show the detector detect light output from the laser beam from the LD prior reflecting from the fiber (Fig 7-9: 5).  Therefore it is within one skill in the art to recognize Fushimi et al. ‘935 recognize or known to use or having a monitor/detector to detect laser beam emitted from the laser oscillator before or after focusing to the fiber, for the intended use (Section [088-100]; See also Fig 1-6 and related sections).  Also, it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.

Allowable Subject Matter
9.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3: 


REASON FOR ALLOWANCE
10.	 The Examiner's basis for allowability of independent claim 4 as the same as those objection and allowance set forth within the None Final Office Action 05/25/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	COMMUNICATION
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kazuki et al. (GB 2 294 126) shows and discloses an optical transmission and solid state laser devices using graded index optical fiber, where a lens driving unit that can adjusts a position of the condenser lens to reduce a first light intensity of a first part of the laser beam incident on the cladding (Fig 1-35: 101, 102, 103, 104, lens driving unit adjust a position of the condenser lens 8 to 15; page 9, 91-92: laser beam can be reduced to a minimum value at the side of fiber can be easily changed and adjusted; See also pages 7-25).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828